Cole,'J.
judgment : authentication I. Tbe questions made in this case involve tbe construction of our statute in relation to tbe authentication of judgments and proceedings before juices of the peace, and hence we copy it in foil herein. Rev., § 4Q59 (2439): “Tbe official certificate of a justice of tbe peace of any of tbe United States, to any judgment, and tbe preliminary proceedings before him, supported by the official certificate of tbe clerk of any court of record within tbe county in which such justice resides, stating that be is an acting justice of tbe peace oi that county, and that tbe signature to bis certificate is genuine, is sufficient evidence of such proceedings and judgment.”
Now, tbe first objection made is, that tbe transcripts lacked tbe official certificate of tbe justice before whom tbe proceedings were bad, and by whom tbe respective judgments were rendered. But tbe justice who rendered tbe judgments in April, 1859, bad gone out of office. This we learn from tbe certificate of E. S. Condit, now acting justice of tbe peace, which is in strict conformity with tbe requirements of tbe section above quoted, and may therefore be received as evidence of its contents, to wit: that be is “ in possession of tbe docket of S. J. Jobnson, *206late justice of the peace iu and for Marion county,” etc. And we have the decision of this court that “ the certificate of a retired justice of the peace in relation to his former official proceedings is not entitled to any more legal consideration or respect than if he never had been a justice of the peace, or than that of a mere stranger.” Brown v. Scott, 2 G. Greene, 454. Hence, if the transcripts had contained the certificate of S. J. Johnson, before whom the proceedings and by whom the judgments were rendered, it would not have given to them any additional verity, and therefore the absence of such valueless certificate could not constitute any objection to the admission of the transcripts in evidence.
.But let us inquire for a moment what is meant by the section above quoted, where it says “ the official certificate of a justice of the peace of any of the United States, to any judgment, and the preliminary proceedings before Mm,” etc. ? Does it mean that only the individual before whom, as a justice of the peace, the judgment was rendered can certify to it ? If so, the statute would accomplish but very little, since, by death or rotation in office for other causes, the same individual seldom holds that office for any great length of time; and the right to authenticate judgments under the statute, with that construction, would cease with the expiration of the term of office of the justice who rendered them. The evident purpose of the statute can only be fully effectuated by holding, as we do, that the statute recognizes and treats of proceedings and judgments before justices of the peace, as proceedings and judgments of a cowrt; and hence, that the term “ any judgment, and the proceedings before him” refers to such as are contained, in the records and papers of his predecessors in his possession, as well as those made by himself — that all are' before Mm within the purpose and meaning of the statute.
II. It is next objected that the transcripts lacked the support of the official certificate of the clerk of a court of *207record within the county where said S. J. Johnson resided, stating that he was, at the time of rendering said judgments, an acting justice of the- peace of that county, and that his signature thereto was genuine. ■ To this it may be answered that the statute does not authorize the clerk to certify to any past act or fact, but only to the then present existing one, that the person making the certificate is an acting justice, and his signature genuine. The clerk’s certificate that some person, at some previous time, was a justice, and that the copy of his judgment (for it is to the copy that the clerk annexes his certificate) has his genuine signature to it, would be without any authority under the statute, and hence worthless as evidence. Since such certificate would not add to the verity of the authentication, the fact of its absence would constitute no valid objection.
"We are referred to Guesdorf v. Gleason, 10 Iowa, 495, as tending to sustain this objection; but it does not. There, one certificate of the clerk was held defective, because it failed to show that the justice rendering the judgment, and who purports to sign the official certificate accompanying the transcript, was a justice within the county wherein the officer was clerk of a court of record. The other certificate was held defective' because it did not state that the person signing the official certificate of the justice was, at the time of signing the same, an acting justice of the peace. The justice rendering the judgment, in the first case, was the same justice that made the certificate; and the clerk’s certificate was defective, in that it did not certify that he was a justice then, when the clerk’s certificate was given, and not that he did not certify that he was a justice when the judgment was rendered. The omission in the last case was of the essential fact required by statute, and this, of course, made it defective. Neither have any bearing upon the questions in this case.
*2083. cebtuticato'afflx’offioiai designation, *207III. As to the other two grounds of objection it is only necessary to remark that one certificate to both judgments *208*s Íus^ as satisfactory and as valid in botli ^aw an<^ equity, as a like certificate of each, jf the omission by E. S. Condit to affix J. P. to his name ás his official designation, would, under any circumstances, be a ground of objection, it cannot avail in this case, because in tbe body of tbe certificate be states tbat be is an acting justice of tbe peace, and tbis must certainly be of equal verity with tbe mere affixing of tbe initials to bis name. Commonwealth v. Downing, 4 Gray, 29. Besides, tbe clerk certifies tbat be was such and bis signature genuine.
IV. We have thus disposed of tbe objections made in theb order and under tbe statute, and find tbem without legal validity. Let us now turn to tbe general rules of evidence, and test their efficiency when measured by tbem. Mr. Greenleaf says, tbat tbe judgments of inferior courts are usually proved by producing, from tbe proper custody, tbe book containing tbe proceedings. And as tbe proceedings in tbe courts are not usually made up in form, tbe minutes, or examined copies of tbem, will be admitted, if tbey are perfect. If tbey are not entered in books tbey may be proved by tbe officer of tbe court, or by any other competent person. In either case resort will be bad to tbe best evidence, to estabbsb tbe tenor of tbe proceedings; and, therefore, .when tbe cause is to be recorded therein, which will be presumed until tbe contrary is shown, the record, or a copy properly authenticated, is tbe only competent evidence. 1 Greenl. on Ev., § 513. From tbis it appears tbat tbe judgments are presumed to be recorded in a book, and tbat a copy of tbe judgment taken from tbe book, properly authenticated, is competent evidence. In tbis case, we have a copy of the judgment, authenticated in tbe very language of tbe statute, and we conclude, therefore, tbat it was competent evidence. For, Mr. Greenleaf does not say tbat any certificate or proof of' tbe official character of tbe person rendering tbe judgment is required, under *209the law; and surely our statute does not require it. And it has often been held that the records of an inferor court may be proved either by the production of the original or by copy duly authenticated. State v. Bartlett, 47 Me. 396; Commonwealth v. Ford, 14 Gray, 399; Goldstone v. Davidson, 18 Cal. 41, and other cases; and this, too, without any proof of the official character of the person rendering them. The record is evidence of that; and a copy, duly authenticated, is equivalent to the record.
Reversed.